Exhibit 10.1
SEVENTH AMENDMENT TO CREDIT AGREEMENT
     THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of the 30th day of June, 2008 by and among the lenders listed on the
signature pages hereof (the “Lenders”), PENSON WORLDWIDE, INC., a Delaware
corporation (“Borrower”), GUARANTY BANK, as Administrative Agent, Swing Line
Lender, Arranger and Letter of Credit Issuer for the Lenders (the
“Administrative Agent”), and Wachovia Bank, National Association, as
Documentation Agent (the “Documentation Agent”), each to the extent and in the
manner provided for in the Credit Agreement (defined below and herein so
called).
BACKGROUND
     A. The Lenders, the Borrower, the Documentation Agent and the
Administrative Agent are parties to that certain Credit Agreement dated as of
May 26, 2006 (as it may be amended, extended, renewed, or restated from time to
time, the “Credit Agreement”). Capitalized terms defined in the Credit Agreement
and not otherwise defined herein shall be used herein as defined in the Credit
Agreement.
     B. The Borrower has requested an amendment to the certain provisions of the
Credit Agreement regarding the calculation of Consolidated Tangible Net Worth,
and the Administrative Agent and the Required Lenders have agreed to such
amendment in order to provide clarification, subject to the terms and conditions
contained herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:
     1. AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement is hereby
amended as follows:
     (a) Section 7.16(a) of the Credit Agreement is hereby restated in its
entirety to read as follows:
     Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth at
any time to be less than the greater of (i) *** or (ii) an amount equal to
(A) the sum of (1) ***% of the Consolidated Tangible Net Worth after the IPO,
(2) an amount equal to ***% of the Consolidated Net Income earned in each full
fiscal quarter ending after the Closing Date (with no deduction for a net loss
in any such fiscal quarter) and (3) an amount equal to ***% of the net aggregate
increases in Shareholders’ Equity of the Borrower and its Subsidiaries after the
date hereof by reason of the issuance and sale of Equity Interests of the
Borrower or any Subsidiary (other than issuances to the Borrower or a
wholly-owned Subsidiary), including upon any conversion of debt securities of
the Borrower into such Equity Interests minus (B) an amount equal to ***% of all
Equity Repurchases consummated prior to June 30, 2008 permitted under this
Agreement.
SEVENTH AMENDMENT TO CREDIT AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



     2. CONDITIONS OF EFFECTIVENESS. This Amendment shall not be effective until
each of the following conditions precedent shall have been met to the
satisfaction of the Administrative Agent:
     (a) Since the date of the most recent financial statements provided to the
Lenders, there shall have been no event or circumstance, either individually or
in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect;
     (b) No Default shall exist after giving effect to this Amendment;
     (c) The Administrative Agent shall have received confirmation that the
Borrower has paid all expenses and fees arising in connection with all matters
undertaken or performed at the request of the Administrative Agent; and
     (d) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, a duly executed copy of this Amendment
and the other applicable Loan Documents, together with such additional
documents, instruments and certificates as the Administrative Agent shall
require in connection therewith, all in form and substance satisfactory to the
Administrative Agent.
     3. REPRESENTATIONS AND WARRANTIES. The representations and warranties
contained herein and in all other Loan Documents, as amended hereby, shall be
true and correct as of the date hereof as if made on the date hereof.
     4. REFERENCE TO CREDIT AGREEMENT. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like import shall mean and be a reference to the Credit Agreement, as
affected and amended by this Amendment.
     5. COUNTERPARTS; EXECUTION VIA FACSIMILE OR ELECTRONIC TRANSMITTAL. This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Amendment may be validly executed and delivered by facsimile or
other electronic transmission.
     6. GOVERNING LAW: BINDING EFFECT. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas and shall be binding
upon the Borrower, the Administrative Agent, the Documentation Agent, each
Lender and their respective successors and assigns.
     7. HEADINGS. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     8. LOAN DOCUMENT. This Amendment is a Loan Document and is subject to all
provisions of the Credit Agreement applicable to Loan Documents, all of which
are incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.
SEVENTH AMENDMENT TO CREDIT AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



     9. SEVERABILITY. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.
     10. RATIFICATIONS. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The representations and warranties contained herein and in all other
Loan Documents, as amended hereby, shall be true and correct as of, and as if
made on, the date hereof. The Credit Agreement as amended hereby shall continue
to be legal, valid, binding and enforceable in accordance with its respective
terms.
     11. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page left intentionally blank. Signature pages follow.]
SEVENTH AMENDMENT TO CREDIT AGREEMENT — Page 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Required Lenders, the Documentation
Agent and the Administrative Agent have executed this Amendment as of the date
first above written.

            BORROWER:

PENSON WORLDWIDE, INC.
      By:   /s/ Kevin W. McAleer         Name: Kevin W. McAleer       Title:  
Senior Vice President and
Chief Financial Officer     

SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK,
as Administrative Agent, a Lender, Letter of Credit
Issuer and Swing Line Lender
      By:   /s/ Amanda Cone         Name:   Amanda Cone        Title:   Senior
Vice President     

SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL
ASSOCIATION, as Documentation Agent
and a Lender
      By:   /s/ Erik Habres         Name:   Erik Habres        Title:   Vice
President     

SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:           Name:             Title:          

SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            REGIONS BANK
      By:   /s/ Robin Ingam         Name:   Robin Ingam        Title:   Senior
Vice President     

SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK
      By:           Name:             Title:          

SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT

 